DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan et al. (US 6,292,340, IDS Document) in view of Domejean et al. (US 7,656,640, IDS Document).
Regarding Claim 1, O’Regan discloses an apparatus (Figures 1-8) for detecting an electrical fault in a primary tap on a power distribution system (fault 30 in primary tap 
a voltage monitor (comprising 44X, 44Y, Figure 3) provided at each of the distribution circuits for monitoring a voltage status in a corresponding distribution circuit (Figure 3, Column 4, lines 24-27); 
a controller (comprising 50, Figure 3) in communication with each of the voltage monitor for receiving the voltage monitored and transmitted by the voltage monitors (44X, 44Y communicating output to 50 via communication link 48, Figure 3, Column 4, lines 29-35), wherein the controller determines that the fault exists in the primary tap based on the voltages statuses monitored and transmitted by the plurality of voltage monitors and in response to the determination output of a control signal (Figure 3, Column 4, lines 35-43; 
a fuse isolator (comprising 40, Figure 3) configured to electrically connect the primary tap to a high voltage on the power distribution system and electrically disconnect the primary tap from the high voltage on the power distribution system when activated; 
a fuse isolator actuator (comprising 46, Figure 3) for activating the fuse isolator responsive to a determination of a fault in the primary tap by the controller (Column 4, lines 40-43).  

a fused link configured to maintain the spring arm in the first position in an absence of the control signal from the controller, and to release the spring arm from the first position and allow the spring arm to be placed in the second position in contact with the fuse isolator responsive to the control signal from the controller (Figures 4-6 show spring arm in contact with the fuse isolator and away from the fuse isolator); and 
a relay in communication with the controller for outputting a predetermined voltage to the fused link when the control signal is received from the controller.
Domejean discloses an apparatus (Figures 3-6) comprising a fuse isolator (comprising 23, Figure 3) and fuse isolator actuator (comprising 24, 20, Figure 3) wherein the fuse isolator comprises: 
a grounding spring having a spring arm (comprising 44, 48, Figures 4-6) and configured to have the spring arm in a first position away from the fuse isolator or a second position in electrical contact with the fuse isolator (Figure 4, 6 show spring arm in a first and second position respectively); and 
a fused link (comprising 31, Figures 4-6) configured to maintain the spring arm in the first position in an absence of the control signal from a controller (controller for trip mechanism, Figures 3,4), and to release the spring arm from the first position and allow the spring arm to be placed in the second position in contact with the fuse isolator responsive to the control signal from the controller (Figure 4 shows the spring arm 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ground spring and a fuse link in the fuse isolator actuator of O’Regan as taught by Domejean, as an additional protection means for the fault isolator (see Domejean, Column 3, lines 19-30). 
Regarding Claim 14, combination of O’Regan and Domejean discloses the apparatus as defined in Claim 13, 
wherein each of the voltage monitors comprises a voltage sensor for detecting a voltage in corresponding distribution circuits, and an RF transmitter for transmitting the voltage status to the controller (44X, 44Y with detection, storing and transmitting functionality, Figure 3, Column 4, lines 29-35, “….Voltage monitors 44X, 44Y store a change in voltage status and if the status change continues beyond a preselected time delay, the voltage status is transmitted by an internal modem over a communication link 48 (either in the form of a telephone hard wire system, a radio frequency (RF) link, or a transmitter-receiver satellite….”); and 
an RF receiver for receiving the voltage statuses transmitted by the voltage monitors, the controller in communication with the voltage monitors via the RF receiver (44X, 44Y with detection, storing and receiving functionality, Figure 3, Column 4, lines 29-35, “….Voltage monitors 44X, 44Y store a change in voltage status and if the status change continues beyond a preselected time delay, the voltage status is transmitted by .
4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over O’Regan et al. (US 6,292,340, IDS Document) in view of Domejean et al. (US 7,656,640, IDS Document) and Klein et al. (US 2018/0198247).
Regarding Claim 15, combination of O’Regan and Domejean discloses the apparatus as defined in Claim 14, wherein the communication of the controller with the voltage monitors uses wireless communication.  Combination of O’Regan and Domejean does not specifically disclose the communication uses ZIGBEE protocols. Klein et al discloses in Paragraph 135 communicating with wireless sensors through protocols such as ZIGBEE.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use in the combination, ZIGBEE protocols which is commonly used communication protocols for wireless communication. 
Allowable Subject Matter
Claims 1-3, 5-12 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding amended Claim 1, O’Regan discloses an apparatus (Figures 1-8) for detecting an electrical fault in a primary tap on a power distribution system (fault 30 in primary tap 32, Figure 3), the primary tap having a plurality of distribution transformers 
a voltage monitor (comprising 44X, 44Y, Figure 3) provided at each of the distribution circuits for monitoring a voltage status in a corresponding distribution circuit (Figure 3, Column 4, lines 24-27); 
a controller (comprising 50, Figure 3) in communication with each of the voltage monitor for receiving the voltage monitored and transmitted by the voltage monitors (44X, 44Y communicating output to 50 via communication link 48, Figure 3, Column 4, lines 29-35), wherein the controller determines that the fault exists in the primary tap based on the voltages statuses monitored and transmitted by the plurality of voltage monitors and in response to the determination output of a control signal (Figure 3, Column 4, lines 35-43; 
a fuse isolator (comprising 40, Figure 3) configured to electrically connect the primary tap to a high voltage on the power distribution system and electrically disconnect the primary tap from the high voltage on the power distribution system when activated; 
a fuse isolator actuator (comprising 46, Figure 3) for activating the fuse isolator responsive to a determination of a fault in the primary tap by the controller (Column 4, lines 40-43).  
O’Regan does not disclose the details to have the fuse isolator actuator comprising a grounding spring having a spring arm and configured to have the spring 
a fused link configured to maintain the spring arm in the first position in an absence of the control signal from the controller, and to release the spring arm from the first position and allow the spring arm to be placed in the second position in contact with the fuse isolator responsive to the control signal from the controller (Figures 4-6 show spring arm in contact with the fuse isolator and away from the fuse isolator); and 
a relay in communication with the controller for outputting a predetermined voltage to the fused link when the control signal is received from the controller.
Domejean discloses an apparatus (Figures 3-6) comprising a fuse isolator (comprising 23, Figure 3) and fuse isolator actuator (comprising 24, 20, Figure 3) wherein the fuse isolator comprises: 
a grounding spring having a spring arm (comprising 44, 48, Figures 4-6) and configured to have the spring arm in a first position away from the fuse isolator or a second position in electrical contact with the fuse isolator (Figure 4, 6 show spring arm in a first and second position respectively); and 
a fused link (comprising 31, Figures 4-6) configured to maintain the spring arm in the first position in an absence of the control signal from a controller (controller for trip mechanism, Figures 3,4), and to release the spring arm from the first position and allow the spring arm to be placed in the second position in contact with the fuse isolator responsive to the control signal from the controller (Figure 4 shows the spring arm away, and Figure 6 shows the 31 broken and spring arm in contact with from the fuse isolator); and a relay (comprising 26, Figure 3) in communication with the controller for 
Combination of O’Regan and Domejean does not disclose the relay responsive to the control signal closes a circuit including the fuse link responsive to the control signal from the controller, the circuit having sufficient voltage to melt a fuse element of the fuse link, in combination with the other recited elements of the apparatus of Claim 1, therefore allowable.  Claims 2-3, 5-8, 12 depend from Claim 1.
Claim 9 basically recites a method corresponding to the apparatus of Claim 1, therefore allowable for the same reasons as for Claim 1.  Claims 10-11 depend from Claim 9.  
Response to Arguments
Applicant's arguments filed 4/06/2021 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection.
Regarding Applicant’s arguments, on Pages 12-13 of the Remarks toward new Claim 13, examiner respectfully notes that the primary reference O’Regan discloses in Column 1, lines 62-65, 15KV being the predominant primary distribution voltage range in the United States.
Applicant’s arguments, toward Claims 1 and 9 and depending claims are rendered moot as the amended claims indicated as allowable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 4/16/2021